758 F.2d 652
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.EUGENE HARRIS, PLAINTIFF-APPELLANT,v.JAN HICKS, DEFENDANT-APPELLEE.
NO. 84-5052
United States Court of Appeals, Sixth Circuit.
2/14/85

ORDER
Before:  LIVELY, Chief Jodge; Martin, Circuit Judge; and Brown, Senior Circuit Judge.


1
Plaintiff is appealing from an order dismissing his civil rights action.  The appeal has been referred to a panel of the Court under Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the reco d and appellant's brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff is an inmate of the Fort Pillow State Prison in Tennessee.  Plaintiff's basic allegation is that defendant reneged upon an agreement whereby plaintiff would be released on parole to the care and custody of the defendant.  Plaintiff seeks damages in the amount of $100,000.


3
Upon consideration of the record and plaintiff's appellate brief, the Court agrees with the conclusion of the district court that plaintiff has failed to state a cause of action cognizable in federal court.  Specifically, diversity jurisdiction does not exist under 28 U.S.C. Sec. 1332 and it appears that no clearly-established constitutional right was abridged by defendant's acts.


4
Because the questions presented on appeal are so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the decision of the district court is affirmed.